Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In claim 4, two separate ranges render the claim indefinite since the scope of the claim cannot be ascertained as one limitation is broader in scope whereas the other limitation is narrow in scope.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: a first wafer surface and a negative of the aperture array. 
In absence of essential structural positive relationship of the first wafer surface and the negative of the aperture array, it remains uncertain as to how the first wafer surface and the negative of the aperture array are related to its associated element(s) and the claimed device.
In absence of essential structural positive relationship of the first wafer surface and the negative of the aperture array, it remains uncertain as to whether the first wafer surface and the negative of the aperture array are part of the claimed device.
	Dependent claims 2-9 are necessarily rejected since they depend upon rejected base claim.

Claims 2, 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 2-4, the term “an opaque layer” lacks proper antecedent basis since base claim 1 (or base claim 2) already cites an opaque layer. It remains unclear as to whether the opaque layer of claim 2-4 is same as or different from the opaque layer of claim 1.
Claim 4: the term “and/or” renders the claim vague and indefinite since it cannot be ascertained as to whether the claim encompasses one range or two ranges.
As to claim 6, the term “a shadow mask” and “a negative of an aperture array” lacks proper antecedent basis since base claim 1 already cites “a shadow mask” and “a negative of the aperture mask”. It remains unclear as to whether the shadow mask and the negative of aperture array of claim 6 is same as or different from “a shadow mask” and “a negative of the aperture mask” of claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bellman et al (USPN 4,952,026).
As to claims, 1-3 and 7-9, Bellman et al disclose applicant’s claimed assembly (at least Figs. 1, 2, 4-10, including first and second microlens array (16 and/or 60) and an aperture array and a method for producing the aperture array, the method including:
	providing a wafer having a microlens array arranged on a first wafer surface:
	masking a second wafer surface of the wafer via a shadow mask, the shadow mask including a negative of the aperture array;
	coating the masked wafer surface with an opaque layer of chromium; and
	removing the shadow mask and obtaining the aperture array on the second wafer surface.
	As to claim 4, Bellman et al disclose the opaque layer with thickness of 40nm to 70nm, which satisfy applicant’s claimed range of “50nm to 500”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al, as applied to claim 1.
As to claim 5, Bellman et al do not disclose the coating explicitly carried but by a physical vapor deposition method, as claimed by applicant. However, since there are several deposition methods, such as CVD, spraying etc. available for deposition of the coating. 
In light of this, applicant’s claimed physical vapor deposition method would have been a matter of obvious alternative design choice for the deposition of the coating.
As to claim 6, Bellman et al do not disclose a length of the negative of an individual aperture of the aperture array being in the range of 0.1 mm to 5mm, as claimed by applicant. 
However, it would have been obvious to one of ordinary skill in the art to provide the aperture array of an appropriate length since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable length of aperture of the aperture array involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, Bellman et al do not disclose the microlens array as a microlens array of a vehicle headlamp, as claimed by applicant. 
Since the use of microlens array for vehicle headlamp is known in the art of a microlens array or aperture array for illuminating light from the vehicle headlamp, it would have been obvious to one of ordinary skill in the art provide Bellman et al’s microlens array within a known vehicle headlamp for illuminating light from the vehicle headlamp.
Alternately, the vehicle headlamp limitation is intended use limitation. A recitation of the intended use of claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it means the claim, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2875